Citation Nr: 1127312	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral knee condition.

2. Entitlement to service connection for a bilateral foot condition.

3. Entitlement to service connection for a bilateral shoulder condition.

4. Entitlement to service connection for a heart condition, to include myocardial infarction with angina.

5. Entitlement to service connection for hypertension.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD
M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1964 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in November 2005, of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2009, the Board remanded the claims to obtain records of the Social Security Administration.  

Further development remains necessary pertaining to the claims of service connection for a bilateral knee condition, bilateral foot condition and bilateral shoulder condition, which are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A heart condition to include myocardial infarction with angina was not affirmatively shown to have been present in service; a heart condition was not manifest to a compensable degree within one year of separation from service; and the current heart condition, first documented after service beyond the one year presumptive period for heart disease as a chronic disease, is unrelated to an injury or disease or event in service.

2. Hypertension was not affirmatively shown to have been present in service; hypertension was not manifest to a compensable degree within one year of separation from service; and the current hypertension, first documented after service beyond the one year presumptive period for hypertension as a chronic disease, is unrelated to an injury or disease of service origin.


CONCLUSIONS OF LAW

1. A heart condition to include myocardial infarction with angina was not incurred in or aggravated by service and service connection for the heart condition may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. Hypertension was not incurred in or aggravated by service and service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication and post-adjudication VCAA notice by letters, in March 2005 and in March 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain the records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable.

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice pertaining to degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claims of service connection were readjudicated as evidenced by the supplemental statement of the case in January 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records, VA records, private records, and records of the Social Security Administration.  

The Veteran does not contend that he has had a heart condition and hypertension since service and the record does not contain competent evidence that links hypertension or the heart disability to an established event, injury, or disease in service.  In the absence of evidence suggesting such an association there is no possible association with service, and VA is not required to further develop the claim of service connection for a heart disability or hypertension under 
38 C.F.R. § 3.303(d), by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular disease to include hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 







Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence and Analysis

Heart Condition to include Myocardial Infarction with Angina 
and 
Hypertension

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 





Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a): Affirmatively Showing Inception in Service

The service treatment records to include the separation examination in October 1967 contain no complaint, finding, history, or treatment of a heart condition or hypertension.  On entrance examination in November 1964, the blood pressure reading was 124/78 and on separation examination it was 108/62.  On the basis of the service treatment records alone, a heart condition and hypertension were not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.  








38 C.F.R. § 3.303(b): Chronicity and Continuity of Symptomatology 

Although the Veteran is competent to describes symptoms of a heart condition and hypertension, a heart condition and hypertension were not noted in service and the Veteran on the application for VA disability compensation, in his notice of disagreement, and in his substantive appeal, did not state that he had symptoms indicative of heart disease or hypertension in service.  Rather, in the notice of disagreement received in December 2005, the Veteran indicated that the only reason he was claiming service connection for a heart condition and hypertension was because his doctor said that it could be due to his extra hard training in service.  

As there is no competent evidence either contemporaneous with service or after service that symptoms of heart disease or hypertension were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence be either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

38 C.F.R. § 3.303(d): Disability First Diagnosed after Service

38 C.F.R. § 3.307, 3.309: Presumptive Chronic Disease

After service, heart problems manifested by chest pain were first reported in 1998 and the onset of hypertension was first indicated in 1994, which are well beyond the one-year presumptive period following the period of active duty, ending in 1967, for manifestation of cardiovascular disease or hypertension as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Although the Veteran is competent to describe symptoms of a heart condition and hypertension, a heart condition and hypertension are not simple medical conditions that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.

Where, as here, there is a question of the presence or a diagnosis of a heart condition and hypertension is not capable of lay observation by case law, and the disabilities are not simple medical conditions under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of the heart disability and hypertension the lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, the Veteran's statements are not to be considered as competent evidence favorable to claim.  

And while the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology before 1998 for the heart disability and 1994 for the hypertension.  And there is no competent, credible and probative medical opinion relating the heart disability and hypertension to service.  

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.



To the extent the Veteran's statements are offered as a lay opinion on causation, the cause of the current heart disability and hypertension cannot be determined by the Veteran as a lay person based on an inference, which is based on personal observation without having specialized education, training, or experience.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of the heart disability and hypertension.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of the heart disability and hypertension is not admissible as evidence.

In the notice of disagreement received in December 2005, the Veteran indicated that doctors have related his heart condition and hypertension to extra hard training in service.  To the extent the Veteran is relying on what a health-care professional told him, what a health-care professional purportedly said, is medical hearsay evidence and is too attenuated and inherently unreliable to constitute competent evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995) (medical hearsay evidence does not meet the threshold of plausibility); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible).

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for his claims of service connection for a heart condition and hypertension, the determination of whether the Veteran's statements are credible is not reached.

The competent evidence consists of VA records, non-VA records, and underlying medical records associated with determinations by the Social Security Administration, which include both VA and non-VA records.  The records are primarily dated from 1998 to 2008 and are replete with treatment for a heart condition and hypertension.  



As for the heart disability, VA records first indicate possible angina in April 1998.  A heart condition was first diagnosed in August 1999, whereby a cardiac catheterization laboratory finding provided an impression of coronary artery disease.  In December 1999 the Veteran was hospitalized for chest pain.  That same month an electrocardiogram showed sinus tachycardia.  

Subsequent records continue to document extensive treatment for the heart condition.  In October 2000, the Veteran was hospitalized for coronary artery disease and underwent an angioplasty with stenting.  On VA examination in November 2000, the diagnosis was angina and the examiner indicated that the Veteran suffered two heart attacks with placement of a stent.  In March 2001, a cardiac catheterization report showed coronary artery disease and mild coronary arteriosclerosis.  In November 2001, cardiac studies showed questionable ischemia and inferior wall and apex.  A Doppler that same month showed ischemia.  In October 2004, a cardiac catheterization report showed moderate aortic regurgitation.  

As for hypertension, VA records in April 1998 indicate the onset of hypertension was in 1994 or 1995.  A VA examination in November 2000 and subsequent medical records continue to show hypertension and indicate the Veteran was on medication.  

There is VA opinion of record dated in September 2005, whereby the examiner related the heart condition to include angina and coronary artery disease, as well as hypertension to service based on the rationale that the Veteran had hypertension in service, was suspected to have angina in service and was prescribed nitroglycerin in service.  A thorough review of the service treatment records does not show a heart disability or hypertension, nor a prescription for nitroglycerin.  The VA opinion in September 2005 therefore is based on an inaccurate factual premise and has no probative value on the question of whether the heart disability and hypertension are related to service.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.).


As there is no competent, credible and probative medical evidence favorable to claims of service connection for a heart condition to include myocardial infarction with angina, and service connection for hypertension, and as the preponderance of the evidence is against the claims of service connection for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a heart condition to include myocardial infarction with angina is denied.

Service connection for hypertension is denied.


REMAND

The Veteran's DD 214 Form shows he was a combat engineer in service and was awarded a parachute badge.  

In statements and on VA examination in September 2005, the Veteran essentially contended that his current bilateral knee disability, bilateral foot disability and bilateral shoulder disability are due to airborne training in service.  

The pertinent findings show that on VA x-ray report in August 2004 there was degenerative joint disease of the right knee and x-rays in November 2007 show femodyral dysfunction of both knees.  X-rays in 2005 show degenerative joint disease of both shoulders.  As for the feet, x-ray findings in February 2005 show subtalar arthritis in the right foot.  In September 2005 x-ray shows degenerative changes of the first metatarsophalangeal joint of the left foot and pes cavus of the right foot.  




A VA surgical orthopedic note in February 2005 indicates that it is certainly possible that the Veteran's post traumatic and degenerative arthritis of multiple joints can be related to his days in service as a paratrooper.  

On VA examination in September 2005, the examiner concluded that he could not resolve the issue of whether of the Veteran's current orthopedic disabilities were due to parachute jumping in service, post service injuries or aging without resorting to speculation.  The examiner did not provide a clear rationale for why his opinion would be speculative.  In Jones v. Shinseki, 23 Vet. App. 382, (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.

VA records show that in April 1998 that the Veteran sustained a post-service injury in 1985, when he fell 30 feet fracturing his left hip, pelvis, left wrist, left elbow and nose.  

In light of the above, further development under the duty to assist is needed before deciding the claims of service connection for a bilateral knee disability, a bilateral foot disability and bilateral shoulder disability on the merits.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent),

That the Veteran's current right knee disability, left knee disability, right foot disability, left foot disability, right shoulder disability, or left shoulder disability is related to airborne training, including parachute jumps, in service.  

If however after a review of the record, an opinion on causation is not possible without resorting to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are several potential etiologies, for example, after service the Veteran fell 30 feet in 1985 or due aging as suggested on VA examination 2005, when the Veteran's airborne training in service is not more likely than any other etiology to cause any current disability of knees, feet, or shoulders and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review. 

2. After the development has been completed, adjudicate the claims.  If any benefits sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


